      Case 1:19-cv-09235-PGG-BCM Document 37 Filed 03/29/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                          3/29/2021
GRANTLEY BRATHWAITE,
               Plaintiff,
                                                        19-CV-9235 (PGG) (BCM)
       -against-
                                                        ORDER
CITY OF NEW YORK, et el.,
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

        Defendants' March 19, 2021 letter-motion (Dkt. No. 33) (the Motion), which asks the

Court to "order plaintiff to respond to defendants' first set of interrogatories and document

requests in accordance with Federal Rules of Civil Procedure 33 and 34, and deem any

objections thereto waived," id. at 1, is hereby resolved as follows.

       Plaintiff responded to defendants' discovery requests on March 25, 2021 (see Dkt. No.

35); thus, the portion of the Motion seeking an order compelling plaintiff to respond to

defendants' discovery requests is DENIED AS MOOT. However, defendants are entitled to

monetary sanctions to recover their reasonable attorneys' fees incurred in making the Motion,

pursuant to Fed. R. Civ. P. 37(a)(5)(A), because the responses were originally due January 2,

2021, see Mot. at 1, and because defendants, who previously attempted to obtain responses

without judicial intervention, see Mot. Ex. B, were ultimately required to file the Motion in order

to obtain compliance. See Fed. R. Civ. P. 37(a)(5)(A) (court "must" award moving party its

"reasonable expenses incurred in making the motion, including attorney's fees," where the

overdue discovery is provided only "after the motion was filed").

       Defendants' successful motion took the form of a two-page letter with two attached

exhibits. The Court estimates that counsel's reasonable fees incurred in preparing the Motion

were $500. If defendants seek a larger award, they shall file a fee application, limited to the

amount of reasonable attorneys' fees (and any other expenses) incurred in making the Motion,
      Case 1:19-cv-09235-PGG-BCM Document 37 Filed 03/29/21 Page 2 of 2




supported by properly authenticated contemporaneous time records and documentation of any

out-of-pocket expenses, no later than April 5, 2021. Plaintiff's response, which shall similarly be

limited to the amount of the fees and other expenses reasonably incurred in making the Motion,

shall be due no later than April 12, 2021. If defendants accept the Court's estimate of $500, that

sum shall be paid by plaintiff to defendants no later than April 12, 2021. Because plaintiff's

opposition letter gives no hint of the reason for the lengthy delay in responding to defendants'

discovery requests, the sanction shall run jointly and severally against plaintiff and his counsel.

       Exercising its broad discretion concerning discovery misconduct, the Court declines

defendants' request to deem all of plaintiff's objections to defendants' requests waived. If the

misconduct is repeated, the Court is unlikely to reach the same result.

       For the foregoing reasons, defendants' letter-motion is GRANTED IN PART AND

DENIED IN PART. The Clerk of Court is respectfully directed to close the motion at Dkt. No.

33.

Dated: New York, New York
       March 29, 2021
                                              SO ORDERED.



                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge




                                                  2
